Citation Nr: 0201332	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  94-20 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
October 1987.

By a decision entered in September 2000, the Board of 
Veterans' Appeals (Board) denied the veteran's claim for a 
rating in excess of 40 percent for lumbar strain.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court).  In 
March 2001, the VA General Counsel filed with the Court an 
unopposed Motion for Remand and to Stay Proceedings.  In the 
motion, the General Counsel asserted that the Board's 
September 2000 decision should be vacated and remanded for 
re-adjudication in light of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (now codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126 (West Supp. 2001)), and the Court's 
decisions in Holliday v. Principi, 14 Vet. App. 280 (2001), 
and Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  By 
order dated in May 2001, the Court granted the motion, 
vacated the Board's September 2000 decision, and remanded the 
matter to the Board.

In September 2001, the Board wrote the veteran and notified 
him of his right to submit additional argument and evidence 
in support of his appeal.  The veteran responded later that 
same month, stating, "I have submitted all evidence 
pertaining to my appeal, and I do not have anything else to 
submit as of this date."  The case is now presented for 
further appellate consideration.

By a decision entered in August 1999, the Board denied a 
claim for service connection for a left leg disability, 
secondary to a service-connected disorder.  Inasmuch as the 
claim was denied on the basis that it was not well grounded, 
the claim is subject to re-adjudication under the VCAA, 
either upon request by the claimant or on motion by the VA 
Secretary filed not later than two years after November 9, 
2000.  See VCAA § 7(b), reprinted in 38 U.S.C.A. § 5107 (West 
Supp. 2001) (Historical and Statutory Notes, Effective and 
Applicability Provisions).  That matter is referred to the RO 
for further action, as appropriate.


FINDING OF FACT

Medical evidence demonstrates that the veteran's service-
connected lumbar strain is manifested by severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief; the evidence does not show that he has 
pronounced intervertebral disc syndrome manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc with little intermittent relief.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for lumbar 
strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The VCAA

On November 9, 2000, while the veteran's appeal of this claim 
was pending, the President signed the VCAA into law.  
Thereafter, on August 29, 2001, VA promulgated regulations to 
implement the new law.  See Duty to Assist, 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  With the exception of the 
amendments to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), the 
provisions of the VCAA and associated regulations are 
applicable to all claims filed on or after November 9, 2000, 
or filed before November 9, 2000 and not yet final as of that 
date.  See VCAA § 7(a), reprinted in 38 U.S.C.A. § 5107 (West 
Supp. 2001) (Historical and Statutory Notes, Effective and 
Applicability Provisions); 66 Fed. Reg. 45,620 (Aug. 29, 
2001); VAOPGCPREC 11-2000, 66 Fed. Reg. 33,311 (June 21, 
2001).

Prior to enactment of the VCAA, VA had an obligation to 
notify a claimant of the evidence necessary to complete an 
application for benefits if the claimant's application was 
incomplete.  See 38 U.S.C.A. § 5103 (West 1991).  If the 
claimant had a hearing, VA had an obligation to fully explain 
the issues and suggest the submission of evidence that the 
claimant may have overlooked that would be advantageous to 
his position.  See 38 C.F.R. § 3.103(c) (2000).  In addition, 
if the veteran submitted a well-grounded claim for benefits, 
VA had a duty to assist the claimant in developing the facts 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998).
 
Under the new law and regulations, VA is required to notify a 
claimant and the claimant's representative, if any, of the 
information necessary to complete his application if his 
application is incomplete.  38 U.S.C.A. § 5102(b) (West Supp. 
2001).  Moreover, irrespective of whether the claimant has 
had a hearing, VA is required to notify the claimant and the 
claimant's representative, if any, of any information or 
evidence necessary to substantiate his claim for VA benefits.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  VA is also required to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
the claim-even if the claim would not have been well 
grounded under prior law-unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  As part of the assistance required by 
the new law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  VA is also required to afford a 
claimant a medical examination and/or medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the controlling law changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, "the question 
arises as to which law now governs."  Id. at 311.  In that 
regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

Here, neither Congress nor the VA Secretary has required that 
the new law and regulations be given only prospective effect.  
Indeed, as noted above, with the exception of the amendments 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) (none of which 
are applicable here), the provisions of the VCAA and 
associated regulations have been made applicable to all 
claims filed on or after November 9, 2000, or filed before 
November 9, 2000 and not yet final as of that date.  
Accordingly, because the veteran's claim was filed before 
November 9, 2000, and because an appeal of the Board's 
September 2000 decision was pending at the Court as of that 
date, the veteran is entitled to have his claim adjudicated 
under the more favorable of the old and new provisions.

Turning to the question of which of those provisions is more 
favorable, the Board finds that the new law and regulations 
are somewhat more favorable to the veteran than the old.  
Some of the new provisions provide little or no additional 
benefit to the veteran.  For example, because he had a 
hearing in connection with his claim for benefits, VA's 
obligation to notify him of the evidence needed to 
substantiate his claim is quite similar under both versions 
of the law.  In addition, because his increased rating claim 
is well grounded as defined by prior law, VA would have a 
duty to assist him in obtaining evidence, examinations, 
and/or medical opinions in connection with his claim 
irrespective of which version of the law was applied.  
Nevertheless, the new law does contain some additional 
safeguards not provided for under former law.  For instance, 
in obtaining records not in the custody of a Federal 
department or agency, VA is required under the new law to 
make more than one request for such records if the initial 
request is unsuccessful, unless the response to the initial 
request indicates that the records sought do not exist or 
that a follow-up request for the records would be futile.  66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(1)).  In addition, if VA is unable to 
obtain Federal or non-Federal records, VA is required under 
the new law to provide notice to the veteran containing the 
identity of the records VA was unable to obtain; an 
explanation of the efforts VA made to obtain the records; a 
description of any further action VA will take regarding the 
claim, including notice that VA will decide the claim based 
on the evidence of record unless the claimant submits the 
records VA was unable to obtain; and notice that the claimant 
is ultimately responsible for providing the evidence.  66 
Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)).  These, and other, procedural 
safeguards are more particularized under the new law as 
compared to the old, and in that respect the new law is more 
favorable.  Consequently, the veteran is entitled to have his 
claim considered under the new law.

In this regard, the Board notes that the RO has not yet 
considered the veteran's increased rating claim in the 
context of the VCAA.  Consequently, the Board must consider 
whether the veteran would be prejudiced by the Board's 
proceeding to a final adjudication of the claim without first 
remanding it to the RO for further action.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (Nov. 3, 1992).

Under the particular circumstances here presented, the Board 
finds that, although the RO has not had the benefit of the 
explicit provisions of the VCAA, the requirements of the VCAA 
and associated regulations have been satisfied.

First, the Board notes that the veteran has been amply 
notified of the information and evidence necessary to 
substantiate his claim.  In June 1996, he was issued a 
statement of the case (SOC) that set out the criteria for a 
higher rating for his disability and explained why VA found 
that those criteria had not been satisfied.  He was issued 
supplemental SOCs (SSOCs) containing further information on 
the matter in January 1997 and January 1999.  In August 1999, 
the Board issued a remand that informed him that it was 
unclear from the record which of his symptoms were due to his 
service-connected back disability and which were due to non-
service-connected conditions.  The remand also notified him 
that VA would be obtaining a medical examination to clarify 
the matter, and invited him and his representative to submit 
additional evidence pertinent to the appeal.  He was given 
further information on the claim by a SSOC issued in March 
2000, and he was informed of the Board's final analysis of 
the claim by a decision on the merits issued in September 
2000.  Consequently, in light of the many forms of notice 
provided the veteran at various stages of this appeal, the 
Board is satisfied that VA has no further duty to inform him 
of the information and evidence necessary to substantiate his 
claim.

The Board is also satisfied that VA has fulfilled its duty to 
assist the veteran under the VCAA.  The claim has been twice 
remanded to the RO for further development.  The evidence of 
record includes the veteran's service medical records; 
numerous records of hospitalization and/or treatment from VA 
facilities in Phoenix and Prescott, Arizona; a June 1992 
letter from one of the veteran's VA physicians; records from 
S. Z. Asham, M.D., and Linda A. Davis, D.O., dated from 
September to November 1994; records from the Social Security 
Administration; multiple letters from Rose A. Lipinski, D.C., 
dated in November 1992, April 1993, October 1995, February 
1997, and February 1998; a report from the Physical Therapy 
Center in Cottonwood, Arizona, dated in October 1993; and 
records from a Dr. Keller, dated in December 1995.  The 
veteran's back has been examined by VA on numerous occasions, 
including examinations in June 1988, September 1992, May 
1993, January 1996, August 1996, September 1996, March 1997, 
May 1998, and November 1999, and a medical opinion has been 
obtained as to which of his symptoms is due to his service-
connected back disorder and which are due to other causes.  
He has also been given the opportunity to testify in support 
of his appeal.  Moreover, when the Board wrote the veteran in 
September 2001 and advised him of his right to submit 
additional argument and evidence in support of his appeal, he 
responded that he had submitted all evidence pertaining to 
his appeal and did not have anything else to submit.  Under 
the circumstances, therefore, the Board finds that the duty 
to assist has been fulfilled.

Inasmuch as the requirements of the VCAA and associated 
regulations have been satisfied, the veteran will not be 
prejudiced by the Board's consideration of the merits of this 
claim, without first remanding the claim to the RO.  Indeed, 
a remand at this point would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  The Board will therefore proceed to a 
consideration of the merits of this appeal.

II.  Factual Background

The veteran's service medical records show treatment for low 
back pain on numerous occasions throughout service and a 
history of back injury said to have happened when an axle of 
a truck dropped on him.  The record does show that he was 
treated in an emergency room in December 1984 for blunt 
trauma to the chest.  Back pain complaints preceded this 
incident and continued afterwards, and he was noted to be 
placed on profile in September 1986.  X-rays from August 1986 
revealed apparent thoracic scoliosis which was minimal, and 
possibly positional.  There was no evidence of fracture or 
other bony abnormality.

VA treatment records revealed continued back problems.  A 
June 1988 VA examination noted findings of dorsolumbar and 
lower lumbar area tenderness.  In June 1992, the veteran 
underwent rehabilitation for back and left leg pain of 
unknown etiology; he also had a history of treatment for 
Hodgkin's disease, with development of a left posterior 
tibial nerve palsy secondary to the chemotherapy. 

The report from a September 1992 VA examination gave a 
history of low back pain, with complaints of pain daily, as 
well as pain and weakness in the left leg.  Clinical findings 
revealed spasm throughout the spine, and positive straight 
leg raising on the left at 30 degrees and on the right at 45 
degrees, although X-rays of the lumbar spine itself were 
essentially negative.  The diagnoses included probable left 
tibial neuropathy suspected secondary to chemotherapy and 
moderate decrease in range of motion and moderately severe 
physical activity restriction, secondary to chronic low back 
pain which is possibly discogenic.  He also was noted to have 
mild to moderate weakness and moderate walking restriction 
secondary to the left tibial neuropathy, which was a 
suspected side effect of chemotherapy.

A November 1992 letter from a private chiropractor gave a 
history of treatment for low back pain with nerve damage to 
the calf since September 1990.  

Findings from a May 1993 VA examination were significant for 
noting that the veteran now wore an AFA brace on the left 
ankle due to weakness and partial foot drop.  He also had 
painful knees and walked with a cane.  Regarding the back, 
his pain extended from the neck to the lower back.  Clinical 
findings were of decreased range of motion of the lumbar 
spine, with all measured planes shown to be severely 
restricted and postural kyphosis with apex to the right.  
Neurological findings of the left leg were significantly 
hyporeflexive.  The diagnoses included lumbosacral strain by 
history and left foot drop.  

VA records revealed ongoing complaints of back problems 
through the 1990's, including complaints of low back pain 
recorded in March 1994, August 1994, October 1994, and July 
1995.  He also received private treatment, including 
injections for low back complaints in 1994.  A private 
physician diagnosed degenerative disc disease of the lumbar 
spine in September 1994.  An X-ray from November 1994 
revealed scoliosis in an otherwise normal appearing lumbar 
spine.  

An October 1995 letter from the veteran's chiropractor 
contained an opinion that the veteran's residual disabilities 
from an in-service automobile accident, when he was pinned 
under a large truck, include nerve injuries to the left leg.

The report from a January 1996 VA examination again noted 
findings of severe limitations of motion of the lumbar spine, 
and tenderness of the spine especially in the lumbar area.  
X-rays diagnosed minimal intervertebral disc space narrowing 
at the L5-S1 level and the diagnostic assessment included 
suspected chronic lumbosacral myofascial ligamentous strain.  

An August 1996 VA examination of the spine revealed 
complaints of constant pain aggravated by standing and 
bending, said to extend bilaterally into the calves and 
arches bilaterally and into the toes of the left foot.  He 
described numbness in this distribution every morning.  He 
was said to wear an elastic back support when pain was 
particularly prominent.  Ranges of motion were in the range 
of moderate disability except for right and left rotation, 
which was severely restricted.  Pinwheel was duller on the 
left in the L-3 dermatome and felt equally but dull 
bilaterally in the L-4 and L-5 dermatomes.  Sitting straight 
leg raises produced low back pain at full knee extension, 
bilaterally.  The diagnoses included degenerative lumbar 
disease and MRI (magnetic resonance imaging) evidence of 
herniated nucleus pulposus, L-4/5, right.  The examiner was 
unable to provide a diagnosis for the veteran's left lower 
extremity symptoms or to state whether those symptoms were 
related to his service connected (low back) condition or due 
to surgery and radiation for Hodgkin's disease.  Neuropathy 
of a specific type was speculated as possibly playing a role, 
and it was noted that the matter would be referred to a 
neurologist who was performing an examination.

On neurological examination performed in September 1996, the 
veteran described the low back pain as 10/10, continuous and 
present since 1984, and worse since 1986.  Leg pain was 
described as radiating from the back into the calves, ankles, 
and medial feet.  It was described as 6/10 in severity, 
sharp, and pulling.  Range of motion of the lumbar spine 
indicated moderate restrictions in flexion and lateral 
flexion and severe restrictions in rotation and backward 
extension.  Findings included marked variation in strength on 
muscle testing, and the most give-away weakness was in the 
legs.   
 
The veteran continued seeking treatment for his low back 
problems at the VA through 1996 and 1997.  In May 1996, he 
was seen for radiculopathy with back pain and weak left leg 
and was assessed with a lumbar disc protrusion at L4-5 with 
radiculopathy.  However, EMG (electromyography) findings in 
June 1996 revealed normal EMG findings of paraspinal muscles 
and lower extremity muscles bilaterally and no EMG evidence 
of lumbosacral spinal nerve root compression bilaterally.  He 
continued with low back pain in August 1996, with straight 
leg raising noted positive at 30 degrees, but the increased 
pain on plantar or dorsal flexion of the foot and equally 
variable lower extremity weakness was not consistent.  The 
diagnosis was low back pain with negative EMG and variable 
exam findings.  

The veteran testified before the undersigned member of the 
Board at a hearing held in July 1996 at the RO.  He testified 
that his back primarily restricted his range of motion.  He 
also testified that it was painful all the time, but that the 
degree of pain varied depending on other factors such as the 
weather.

In March 1997, the veteran underwent another series of VA 
examinations.  A general medical examination noted the 
history of back injury, with aggravation of the longstanding 
back pain by a motorcycle accident in 1997, along with the 
Hodgkin's disease, chemotherapy, and subsequent nerve damage 
to the left leg.  He was noted to walk, wearing a brace on 
the right knee, using a cane and limping on the left.  Range 
of motion was 45 degrees flexion, 10 degrees lateral flexion, 
30 degrees rotation, and 15 degrees backward extension.  
Straight leg raising was positive but there was no sciatic 
notch tenderness or muscle spasm.  The diagnoses included 
residual nerve damage left leg secondary to chemotherapy and 
radiation for Hodgkin's lymphoma; chronic lumbosacral strain, 
with a notation that the left leg nerve damage may also be 
contributed to by the discogenic disease of the lumbar spine.

A separate neurological examination was also performed in 
March 1997, along with a claims file review, which noted the 
MRI finding of a very small disc protrusion at L3-4 and 
moderate protrusion at L4-5.  The low back pain was described 
as continuous, but waxing and waning in severity.  The left 
leg pain was relatively new, and he also had related left hip 
pain.  He was restricted in walking, but also had foot 
problems.  Physical examination noted him to walk with a 
marked limp to the right.  He used a cane in the right hand.  
Lower extremity strength was 5/5, but he had difficulty 
standing on heels and toes and performing a squat.  Reflexes 
were equal on both sides and there was also no asymmetry to 
pinprick in the lower extremities.  Straight leg raising was 
positive at approximately 20 degrees, bilaterally.  The 
impression was that the veteran had chronic low back pain.  
His neurological examination did not reveal any significant 
asymmetries of reflexes or in strength to suspect significant 
radiculopathy.  Reference was made to neuropathy, 
specifically with a posterior tibial nerve of the left leg.  
Clinical testing with light touch to pin prick did not reveal 
any asymmetries and reference to a normal EMG was made; 
however the examiner could not locate the EMG report to 
review and therefore could not determine whether nerve 
conduction was ever done with reference to the appropriate 
nerves. 

In May 1998, the veteran underwent another series of VA 
examinations and testing, including neuromuscular 
electrodiagnosis of the lower extremity.  The claims file was 
reviewed.  On neurological examination, the complaints 
regarding the back and left leg involved increased strain on 
his back due to weight bearing on the left leg, but no true 
radicular pain from the back down the leg was spontaneously 
volunteered by the veteran.  He described frequent pain in 
the left calf area extending down to the arch.  He was vague 
about actual weakness of the left leg.  Numbness was not 
spontaneously complained about.  On straight leg raising in 
the sitting position, the veteran could extend the knee fully 
without any complaints of low back pain and no obvious 
distress.  No true atrophy was seen in the anterior or 
posterior compartment of the left leg.  Some variable 
findings of jerky movements of variable amplitude and 
contraction were noted on upward movement of the left ankle.  
In the supine position when the left leg was flexed at the 
hip to 90 degrees and further flexed, he complained of pain 
in the low back, and straight leg raising to 30 degrees 
produced the same effect, but did not seem worse when the 
foot was dorsiflexed after the pain threshold was reached.  
The same was true of the right side, although of lesser 
intensity.  Reflexes at the ankles were symmetric, perhaps 
slightly less on the left.  Sensory testing was not truly 
dermatomal.  The MRI was noted to show bulging of disks at L-
2 through 5, but not of marked degree.  The impression was 
that left peroneal and biceps muscle EMG's must be obtained, 
and that previous left peroneal and tibial muscle conduction 
velocities were normal.  A handwritten addendum diagnosed 
bilateral radiculopathy, lumbar, and normal left peroneal 
nerve conduction velocity.

On orthopedic evaluation done in May 1998, the veteran 
complained of daily low back pain and limited motion with 
occasional radiation down both legs to the calf, occasionally 
to the arches.  Coughing and sneezing were said to aggravate 
the low back pain.  Physical examination revealed complaints 
of pain from the back, right knee and both feet when walking.  
He had tenderness to palpation left greater than right mid 
buttock and all throughout the paralumbar musculature.  He 
had some pain on midline percussion, lower lumbar.  There was 
no muscle spasm.  Straight leg raise was 70 degrees on right 
with pain complained of in the knee region, and 80 degrees on 
the left with complaints of pain across the lower back.  Deep 
tendon reflexes were active and symmetric.  Sensory exam to 
pinwheel showed complaints of dullness throughout the medial 
and lateral leg regions bilaterally, with otherwise normal 
findings.  Active range of motion was 35 degrees flexion, 5 
to 10 degrees extension, 10 degrees right side bending and 15 
degrees left side bending, all with pain at the end range of 
motion.  The conclusion regarding the lumbar spine was of 
subjective complaints of pain with essentially normal X-rays.  
With respect to the various factors, functional impairment 
was rated as mild but quantification could not be stated due 
to the subjective nature of the factors.  Regarding the 
diagnostic tests performed in conjunction with this series of 
examinations, these were interpreted by an examiner in a 
November 1999 evaluation.

Between November and December 1999, the veteran underwent 
further VA evaluation, primarily for the purpose of 
determining which of his symptoms were due to the back 
disorder as opposed to peripheral neuropathy from 
chemotherapy.  A brain and spinal cord neurology examination 
included claims file review and noted the history of low back 
pain with radiculopathy and peripheral nerve neuropathy 
secondary to chemotherapy.  The history of the 1984 injury to 
the back was noted when a "truck fell on his back."  The 
cancer treatment history was reviewed, with an oncology note 
in 1992 said to have caused a left posterior tibial nerve 
palsy secondary to chemotherapy.  Currently the complaints 
were of aches, pains, and slow reaction.  He described pain 
radiating from the low back down into the posterior calf of 
both legs as intermittent, together with constant low back 
pain.  Pain in other areas of the body was described and he 
was noted to wear a right knee brace.  Numbness and tingling 
was also noted in the hands and feet.  When asked, he 
complained of pain/burning intermittently in his left foot 
for the last four months.  He said he had to walk with a cane 
otherwise his hip goes out of alignment and he walks 
lopsided.  He indicated that laying down seems to help.  He 
said he could drive about four hours before having to get out 
due to pain but was unclear whether back pain, leg pain, or 
foot problems were the limiting factor.  He could sit for one 
hour and stand for one hour approximately.  The veteran 
described having three bad discs, although review of the last 
MRI done in May 1998 showed a normal thoracic spine and a 
lumbar spine with only a mild disc bulge at L4-L5 with small 
annular tears and no evidence of neuroforaminal obstruction 
or disc herniation.  An EMG done in 1998 showed no evidence 
of left peroneal neuropathy or peripheral neuropathy, 
although there was some acute denervation of paraspinals as 
demonstrated by increased insertional activity.  This was a 
nonspecific finding.  Physical evaluation revealed motor 
examination to be 5/5 throughout.  Of note, a review of an 
examiner's notation from 1998 mentioned the veteran's refusal 
to invert and evert his left foot on a prior examination.  
Sensory examination was interpreted to show a stocking 
sensory loss extending up to just below the knee in both 
lower extremities and past the wrists in the upper 
extremities and he had decreased vibration in the toes in 
both feet.   Toes were downgoing, tone was normal.  Gait 
showed a tendency to limp with the right leg and difficulty 
with tandem.  Otherwise he was able to rise on heels and 
toes, but complained of difficulty with single calf raise on 
the left.

The first impression from the November 1999 examination 
rendered was peripheral neuropathy.  This was based on the 
veteran's complaints of dysthesia such as pins and burning 
dysthesias in his hands and feet, as well as sensory findings 
of a glove and stocking loss with diminished proprioception 
of vibration in his toes.  His last EMG/NCV did not reveal 
evidence of peripheral neuropathy, but it was noted that 
small fiber neuropathy can be undetected by these tests.  It 
was felt that the most likely etiology was vincristine taken 
during his course of chemotherapy in 1992, particularly, 
since he had it severely in 1992 according to medical 
records.  However, the veteran was to be sent for routine 
peripheral neuropathy labs to rule out other ongoing causes.  
The second impression was lumbar degenerative disease.  This 
was confirmed by the complaints of back pain, decreased range 
of motion, paraspinous spasm on examination, and his last MRI 
showing a bulging disc at L4-L5.  However, the examiner could 
not detect any evidence of a radiculopathy on examination.  
It was noted that the veteran's deteriorated disc and muscle 
spasm could be contributing to his back pain, and does cause 
functional limitations in driving sitting and standing.  The 
examiner felt that most of the veteran's other symptoms, 
including cramping in lower extremities, numbness, tingling, 
and burning dysesthesias in his hands and feet were more 
attributable to peripheral neuropathy rather than to lumbar 
spine degenerative disease.  Further VA examination done in 
December 1999 addressed psychiatric complaints.

III.  Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 38 C.F.R. § 
4.2 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2001).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2001).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, and atrophy of disuse.  38 
C.F.R. § 4.45 (2001).

The veteran's low back disability is currently rated under 
Diagnostic Code 5295.  Diagnostic Code 5295 provides that a 
10 percent evaluation is warranted for lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position.  A 40 percent rating is 
warranted when there is severe lumbosacral strain with a 
listing of the whole spine to the opposite side, a positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

However, the evidence consistently has revealed that the 
veteran's low back pathology falls within the criteria for 
intervertebral disc syndrome.  Under Diagnostic Code 5293, a 
40 percent evaluation is warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief.  
A 60 percent evaluation requires pronounced intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the disease disc, with 
little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

The Board also notes that a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2001).  In addition, a 60 percent evaluation is warranted 
for complete bony fixation (ankylosis) of the spine at a 
favorable angle, and for residuals of a fractured vertebra 
with abnormal mobility requiring a neck brace, but without 
cord involvement.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286 (2001).  Moreover, a 100 percent evaluation is warranted 
for ankylosis of the spine in an unfavorable angle with 
marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2001).  A 
100 percent evaluation is also warranted for residuals of a 
fractured vertebra if there is cord involvement, if the 
claimant is bedridden, or if the condition requires long leg 
braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001).

Diagnostic Code 5292 provides a 10 percent rating for slight 
limitation of motion in the lumbar spine and a 20 percent 
rating for moderate limitation of motion.  A 40 percent 
rating may be assigned for severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Currently, the veteran's service-connected lumbar strain is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5295, and a 40 
percent evaluation is assigned, consistent with evidence of 
severe lumbosacral strain with a listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing with 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Therefore, in this case, 
the veteran is currently receiving the maximum schedular 
evaluation available for lumbar strain.  The 40 percent 
evaluation is also the maximum evaluation under Diagnostic 
Code 5292 for severe limitation of motion.

However, if there is evidence of pronounced intervertebral 
disc disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, and little intermittent 
relief, a 60 percent rating may be assigned for 
intervertebral disc syndrome under Diagnostic Code 5293.

The evidence reveals that the veteran's in-service injury to 
the low back has resulted in a chronic symptomatology 
involving pain, weakness, and impaired range of motion, 
increasing in severity over the years and resulting in 
degenerative disc disease plus evidence of disc protrusion.  
However, the preponderance of the evidence is against an 
increased evaluation to 60 percent for the lumbar spine 
disability.

The medical evidence, when viewed in its entirety, indicates 
that the lower extremity symptomatology, particularly 
affecting the left leg, is not a true radicular symptom of 
disc disease, but is more likely than not a residual of 
chemotherapy treatment.  This was articulated in the 
neurological examination of November 1999, following detailed 
claims file review and examination.  Prior examinations 
leading up to the November 1999 opinion also suggested that 
the lower extremity pathology was due to a pathology separate 
from the lumbar spine disorder.  When the veteran underwent 
VA examination in May 1998, for example, the orthopedic 
examiner indicated that the veteran had subjective complaints 
of pain in the lumbar spine with apparently essentially 
normal X-rays.

While the Board observes that there are notations of 
radiculopathy documented in the treatment records, and an 
October 1995 chiropractic opinion links left leg symptoms to 
the in-service incident that brought about the lumbar 
problems, these are outweighed by the neurologic and 
orthopedic examination reports which included comprehensive 
claims file review, testing, and evaluation.  Thus, the 
evidence does not show the veteran to have pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  Rather, the overall 
evidence shows the lumbar pathology to be consistent with 
that of recurring attacks of severe intervertebral disc 
syndrome with intermittent relief, which warrants no more 
than a 40 percent evaluation under Diagnostic Code 5293.  
Furthermore, the orthopedic evidence does not show that the 
lumbar spine is either fractured or ankylosed; therefore, the 
diagnostic codes addressing those disorders are not for 
application here.

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision under which to 
assign a higher rating.  Furthermore, the Board recognizes 
that there are situations in which the application of 38 
C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (June 8, 1998).  In this case, however, the veteran 
does not exhibit weakness or instability, deformity, atrophy, 
fasciculation, pain on movement, or other signs of disability 
greater than the impairment recognized by the current 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45 or 4.59 do not provide a basis for a higher rating.

In denying the veteran's claim, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbar strain is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

